Citation Nr: 0335103	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1958 
to June 1962, and in the Army from November 1963 to December 
1979.

The veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In particular, a January 2002 
rating decision granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation, effective in 
February 2001.  A May 2002 rating decision also granted 
service connection for hypertension and assigned a 10 percent 
evaluation, effective in February 2001.  The veteran appealed 
each of those decisions with respect to the assigned ratings.  

The veteran testified at a video hearing before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript of that hearing is of record.

By virtue of this decision, the Board is assigning a higher 
initial evaluation for the veteran's diabetes mellitus.  
However, the issue concerning a higher initial evaluation 
than that hereinbelow assigned for diabetes mellitus, as well 
as the issue of a higher evaluation for hypertension, will be 
the subject of the REMAND portion of this decision.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin, a restricted diet, and the regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the service-
connected diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing 
before the undersigned.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision and Statement of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claim.  However, it does not appear that he has been informed 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Notwithstanding the fact that the RO has not furnished the 
veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA, to the extent 
of the favorable action taken hereinbelow, this due process 
deficiency is harmless.  

In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation effective in February 2001.  The veteran appealed 
that decision with respect to the assigned 20 percent rating.  
Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Diabetes 
mellitus is evaluated under Diagnostic Code 7913.  Under this 
provision, a 20 percent disability rating is assigned if 
diabetes mellitus requires insulin and a restricted diet; or 
oral hypoglycemic agent and a restricted diet.  A disability 
rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating may be assigned for diabetes 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating may be assigned for diabetes 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The available evidence indicates that the veteran's 
disability picture more nearly approximates the criteria for 
a 40 percent rating for his diabetes mellitus since the 
initial grant of service connection.  

VA records demonstrate that the veteran receives treatment 
for his diabetes about once every three months from a VA 
clinic.  In routine health maintenance visits, he was urged 
to lose weight and exercise but that he reported his 
exercise/activity was limited.  In December 2000, it was 
noted that his glucoses were high, and he was reminded of 
appropriate diet choices.  He was advised to eat more 
consistently rather than waiting until later in the day.  In 
June 2001, it was noted that he had fair to good compliance 
on medications and diet.  A VA examiner in March 2002 noted 
that the veteran was currently on a complicated regimen of 
metformin, as well as NPH (isophane insulin) and regular 
insulin.  VA outpatient records thereafter indicate that he 
continues on this regimen.  

At his June 2003 hearing, the veteran testified that he takes 
oral medication (2500 mg of metformin) and twice daily 
insulin shots.  He testified that he is on a restricted diet, 
and that at least once a week his blood sugar decreases to 
the point that he sweats, gets the shakes, and gets cold 
chills.  When that happens, he takes his medication and lays 
down.  The veteran also testified that his diabetes is 
causing his activities to be restricted.  He enjoys 
gardening, but can only work in his garden for 15 minutes 
before he needs to rest.  

In light of the evidence showing that the veteran requires 
insulin, a restricted diet, and a regulation of activities, 
the Board finds that he meets the requirements for a 40 
percent rating for diabetes mellitus under Code 7913.  
Whether his diabetes mellitus meets the criteria for a rating 
in excess of 40 percent under Code 7913 is the subject of 
further discussion hereinbelow.


ORDER

An initial 40 percent rating for diabetes mellitus is 
granted, subject to the regulatory provisions governing the 
payment of monetary awards.


REMAND

The Board finds that additional development is required on 
the issue of an initial rating in excess of 40 percent for 
the service-connected diabetes mellitus, as well as the issue 
of an initial rating in excess of 10 percent for the service-
connected hypertension.

A preliminary review of the record shows that the veteran has 
not been afforded a VA examination in regard to his diabetes 
mellitus.  Therefore, on remand, the RO should arrange for an 
examination to determine the severity of the disability.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
essentially enhances the VA's obligation to notify the 
veteran about his claims (i.e., what information or evidence 
is required to grant his claims) and to assist him to obtain 
evidence for his claims.  

In reviewing the record, the Board finds that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law in 
regard to his claims for a higher rating for diabetes 
mellitus and hypertension.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In that regard, the 
RO must ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA 
has done and will do to assist him in substantiating his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims for a higher rating for the 
service-connected diabetes mellitus and 
hypertension.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for diabetes 
mellitus and hypertension.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not already 
been obtained and associate them with the 
claims folder.  

3.  After the foregoing has been 
completed, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the severity of his diabetes 
mellitus.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should comment on whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations (and if so, how many 
annually) or visits to a diabetic care 
provider (and if so, how often), and 
whether he has progressive loss of weight 
and strength or other complications.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of a 
higher initial rating for the service-
connected diabetes mellitus and 
hypertension.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



